_____________

                               No. 95-2048
                              _____________


IOLA NORENE BULT, Individually        *
and as Special Administratix of       *
Estate of CHARLES R. CHENEY,          *
                                      *   Appeal from the United States
     Appellee,                        *   District Court for the
                                      *   District of South Dakota.
     v.                               *
                                      *            [UNPUBLISHED]
BEADLE COUNTY, a local                *
governmental body; TOM BEERMAN,       *
Individually and as Sheriff           *
of Beadle County; LORI MEYERS,        *
Individually and as Jailer for        *
Beadle County; and unknown JOHN       *
AND JANE DOES, Individually and       *
in their Official Capacities as       *
Employees of Beadle County,           *
                                      *
     Appellants.                      *

                                  __________

                       Submitted:      November 17, 1995

                           Filed:    December 5, 1995
                               __________

Before HANSEN, LAY, and MURPHY, Circuit Judges.
                               __________


PER CURIAM.

     This is an interlocutory appeal arising out of a wrongful death
action brought under 42 U.S.C. § 1983 and state law by appellee, Iola
Norene Bult.   Her son, Charles R. Cheney, committed suicide while being
held at the Beadle County Regional Corrections Center in Huron, South
Dakota.   Appellants Beadle County, Sheriff Tom Beerman, and jailer Lori
Meyers seek reversal of the order of
           the district court1 denying their motion for summary judgment based on
           qualified immunity and their motion to dismiss defendants Beerman and
           Beadle County for failure to state a claim.


                 The district court concluded that the constitutional standard for
           deliberate indifference regarding liability for jail suicides was clearly
           established at the time of the suicide and that genuine issues of material
           fact exist as to whether the officials reasonably would have known that
           their actions and omissions would have violated that standard.


                 After studying the record, we conclude the district court made no
           error of fact or law and that an opinion would lack precedential value.
           Its order denying summary judgment on the basis of qualified immunity is
           affirmed.   See 8th Cir. R. 47B.   The remainder of the appeal is dismissed
           for lack of jurisdiction.    See Johnson v. Jones, 115 S. Ct. 2151 (1995);
           Swint v. Chambers County Com'n, 115 S. Ct. 1203 (1995).


                 A true copy.


                       Attest:


CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                 1
                 The Honorable Lawrence L. Piersol, United States District
           Judge for the District of South Dakota.

                                                 2